Citation Nr: 1714146	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-00 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus (flat feet).  

2.  Entitlement to service connection for right lower extremity sensory motor axonal neuropathy.  

3.  Entitlement to service connection for left lower extremity sensory motor axonal neuropathy.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Albuquerque, New Mexico, Regional Office (RO) of VA which denied service connection for bilateral pes planus, a lumbar spine disability, right lower extremity idiopathic sensory motor axonal neuropathy, and left lower extremity idiopathic sensory motor axonal neuropathy, and compensation under the provisions of 38 U.S.C.A. § 1151 for a lumbar spine disability.  In June 2010, the Veteran submitted a notice of disagreement.  In November 2011, the RO issued statements of the case to the Veteran which addressed the issues of service connection for a lumbar spine disability, right lower extremity idiopathic sensory motor axonal neuropathy, and left lower extremity idiopathic sensory motor axonal neuropathy, and compensation under the provisions of 38 U.S.C.A. § 1151 for a lumbar spine disability .  In January 2012, the Veteran submitted an substantive appeal.  The Veteran appeared at a March 2013 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.

In March 2014, the Board denied service connection for a lumbar spine disability and remanded the issues of service connection for right lower extremity and left lower extremity sensory motor axonal neuropathy and compensation under 38 U.S.C.A. § 1151 for a lumbar spine disability to the RO for additional development of the record.  


REMAND

The Veteran asserts that service connection for bilateral pes planus (flat feet) is warranted as the disability was incurred in or aggravated by active service and precipitated recurrent lumbar spine and right lower extremity and left lower extremity neurological disabilities.  

The Veteran filed a timely notice of disagreement with the denial of service connection for bilateral pes planus.  A statement of the case which addresses that issue has not been issued to the Veteran.  Where a Veteran has submitted a timely notice of disagreement and a statement of the case has not been issued, the Board must remand the issue to for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to service connection for bilateral pes planus is inextricably intertwined with the certified issues on appeal because of the nature of the Veteran's contentions.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be made until a decision on the other issue has been made).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which addresses the issue of entitlement to service connection for bilateral pes planus.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of that claim.  If a timely substantive appeal is received, return that claim to the Board.  

2.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

